 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Vernon Mast, et al.,                              No. CV-16-01022-PHX-ROS
10                  Plaintiffs,                        ORDER
11   v.
12   Go 2 Transportation LLC, et al.,
13                  Defendants.
14
15          The parties have submitted a supplement explaining they believe Arizona law

16   should govern the disposition of any unclaimed funds. The parties did not engage with the

17   authority provided by the Court regarding the appropriate choice of law. Instead, they

18   merely cited a Supreme Court decision, Delaware v. New York, 507 U.S. 490 (1993), that

19   actually cuts against their position. In that case, the Supreme Court reaffirmed the general

20   rule that “fairness among the States requires that the right and power to escheat [a] debt

21   should be accorded to the State of the creditor’s last known address as shown by the

22   debtor’s books and records.” Delaware v. New York, 507 U.S. 490, 498 (1993). Applied

23   here, that rule would require unclaimed funds be sent to the state of the relevant class

24   member’s last known address.

25          There remains substantial uncertainty regarding how unclaimed funds in a multi-

26   state class action should be escheated to a government. See, e.g., 4 Newberg on Class

27   Actions § 12:31 (noting Fifth Circuit decision requiring funds in multi-state class action

28   attributable to Texas residents be escheated to Texas has “seeming wide import” but has
 1   “not been followed often”). In light of that uncertainty, and despite the parties’ failure to
 2   explain why Arizona law should apply, the Court will approve the parties’ proposal. It is
 3   possible there will be no unclaimed funds and the issue will be moot. But in the event there
 4   are unclaimed funds, Arizona has the most significant relationship to Defendants. In
 5   addition, requiring disbursement of any unclaimed funds to multiple states would
 6   substantially increase the complexity of managing the settlement.
 7          Overall, the proposed settlement appears to be “the product of serious, informed,
 8   non-collusive negotiations, has no obvious deficiencies, does not improperly grant
 9   preferential treatment to class representatives or segments of the class, and falls with[in]
10   the range of possible approval.” Singh v. Roadrunner Intermodal Servs., LLC, No.
11   115CV01497DADBAM, 2018 WL 2412325, at *3 (E.D. Cal. May 29, 2018). Thus, the
12   joint motion for approval will be granted with one minor exception. The Court previously
13   informed the parties that “class counsel will be required to file the motion for attorneys’
14   fees before the deadline for class members to submit objections.” (Doc. 181 at 2). The
15   parties submitted a proposed revised schedule that still might result in class members
16   needing to file objections before the motion for attorneys’ fees is filed. The Court will not
17   approve of that schedule as it conflicts with Ninth Circuit law. Thus, assuming class
18   counsel is willing to submit its motion for fees and costs based on the date below, the Court
19   will preliminarily approve the settlement.
20          Accordingly,
21          IT IS ORDERED the Joint Motion for Preliminary Approval of Class Settlement
22   (Doc. 180) is GRANTED as set forth below.
23          IT IS FURTHER ORDERED that the parties shall provide the Court with their
24   final proposed Notice to Class Members within ten days from the date of this Order.
25          IT IS FURTHER ORDERED that Class Counsel shall mail and/or e-mail as
26   instructed in the Joint Motion and Settlement Agreement the Notice to Class Members no
27   later than thirty days from the date of this Order.
28          IT IS FURTHER ORDERED setting this matter for a Final Approval/Fairness


                                                  -2-
 1   Hearing on May 22, 2019, at 2:00 p.m. before the Honorable Roslyn O. Silver in the
 2   United States District Court, District of Arizona, Sandra Day O’Connor U.S. Courthouse,
 3   401 West Washington Street, Phoenix, Arizona.
 4         IT IS FURTHER ORDERED the parties shall comply with the schedule set forth
 5   in Doc. 182 with the exception that the deadline for class counsel to file the motion for
 6   attorneys’ fees and costs shall be sixty calendar days before the Final Approval/Fairness
 7   Hearing.
 8         Dated this 8th day of February, 2019.
 9
10
11                                                   Honorable Roslyn O. Silver
12                                                   Senior United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
